Case 19-70986-JHH13   Doc 5    Filed 06/11/19 Entered 06/11/19 17:53:54   Desc Main
                              Document      Page 1 of 5
Case 19-70986-JHH13   Doc 5    Filed 06/11/19 Entered 06/11/19 17:53:54   Desc Main
                              Document      Page 2 of 5
Case 19-70986-JHH13   Doc 5    Filed 06/11/19 Entered 06/11/19 17:53:54   Desc Main
                              Document      Page 3 of 5
Case 19-70986-JHH13   Doc 5    Filed 06/11/19 Entered 06/11/19 17:53:54   Desc Main
                              Document      Page 4 of 5
Case 19-70986-JHH13   Doc 5    Filed 06/11/19 Entered 06/11/19 17:53:54   Desc Main
                              Document      Page 5 of 5
